Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant Amendment and Arguments filed on 2/1/2021. This Action is made FINAL.
Claim(s) 2, 3, 6, 7, and 10 were canceled.
Claim(s) 1, 4, 5, 8, 9, and 11-23 are pending for examination.
Previous Claim Rejections - 35 USC § 112
Claim(s) 1 - 20 were previously rejected under 35 U.S.C. 112(b). In response to Applicant's amendment, the 35 U.S.C. 112(b) rejection(s) of claim(s) 1 - 20 have been withdrawn.
Response to Arguments
With regards to claim(s) 1 - 15 rejected under 35 U.S.C. 103, Applicant's arguments have been fully considered, but are deemed moot in view of new grounds of rejection necessitated by Applicant's amendment. 
The amendment to claim 1 of determine, at a second interval and based on a determination that the mobile device is at a second location within a second zone that is closer to the vehicle than the first zone, the location of the mobile device relative to the vehicle using time-of-flight measurements with a second frequency band that includes a higher set of frequencies than the first frequency band has necessitated new ground of rejection.
The amendment to claim 12 of wherein the second frequency band includes a higher set of frequencies than the first frequency band has necessitated new ground of rejection.

With regards to claim(s) 16 - 20 rejected under 35 U.S.C. 103, Applicant's argues: 
“With respect to the claim element "selecting, with a processor of a vehicle, frequency ranges for a first frequency band and a second frequency band based on the mode selection," the Office Action on page 27 admits that Ledvina does not teach the above-mentioned elements, and relies on Tang to remedy this deficiency. Specifically, the Office Action points to the Abstract of Tang, which recites that modes may include "normal mode," "low frequency mode," and "sleep mode." However, these appear to be communication modes between the mobile device and vehicle that may be used to adjust power usage. In contrast, the "modes" included in Applicant's claim 16 are defined in at least paragraph [0015] of Applicant's specification, which is provided above. For example, a mode may refer to vehicle functions such as remote park assist (RePA) or passive entry passive start (PEPS). Thus, the only similarity between the modes recited in claim 16 and the modes included in the abstract of Tang is that the common term "mode" is shared. The meaning of the term is entirely different” 
Examiner has not found applicant’s argument persuasive as both the RePA and PEPS modes are example modes and the term mode is not clearly defined in the specification.
Also with regards to claim(s) 16 - 20 rejected under 35 U.S.C. 103, Applicant's other arguments have been fully considered, but are deemed moot in view of new grounds of rejection necessitated by Applicant's amendment.
The amendment to claim 16 of wherein the second frequency band includes a higher set of frequencies than the first frequency band has necessitated new ground of rejection.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The amended claim 15 only limitation, “wherein the second frequency band includes a higher set of frequencies than the first frequency band”, is identical to a limitation in claim 12 which it depends upon and thus does not further limit the subject matter.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10917748. 
Table has been created below to compare claims of the instant application and claims of U.S. Patent No. 10917748 side by side.
Instant Application 15/880,202
Patent No. 10917748
1. A vehicle comprising: 
a communication module to communicate with a mobile device using multiple frequency bands; 
a body control module to: 
determine that the mobile device is at a first location within a first zone surrounding the vehicle; 
at a first interval and based on the determination that the mobile device is in the first zone, estimate a location of the mobile device relative to the vehicle using time- of-flight measurements with a first frequency band; 
determine, at a second interval and based on a determination that the mobile device is at a second location within a second zone that is closer to the vehicle than the first zone, the location of the mobile device relative to the vehicle using a determine, at a second interval and based on a determination that the mobile device is at a second location within a second zone that is closer to the vehicle than the first zone, the location of the mobile device relative to the vehicle using time-of-flight measurements with a second frequency band that includes a higher set of frequencies than the first frequency band; 
between the first interval and the second interval, track the location of the mobile device using dead reckoning; and 
control a vehicle subsystem using the first location or second location.

A vehicle comprising: a wireless control module configured to communicate with a mobile device using multiple frequency bands; and a body control module configured to: at an interval, estimate a location of the mobile device relative to the vehicle based on time-of-flight measurements using one of the multiple frequency bands selected based on a previous location estimate; between intervals, track the location using dead reckoning; and control a subsystem of the vehicle based on the location.

Where multiple frequency bands includes a first frequency band and a second frequency band

2. The vehicle of claim 1, wherein the multiple frequency bands include a first frequency band and a second frequency band the first frequency band including a higher set of frequencies than the second frequency band.

Where a previous location estimate is a first or second zone (note second zone of the patent matches with the first zone of the instant applications)

 when the previous location estimate is in the second proximity zone, estimate the location of the mobile device based on the time-of-flight measurements using the second frequency band; and when the previous location estimate is in the first proximity zone, estimate the location of the mobile device based on the time-of-flight measurements using the first frequency band.

Where the previous location estimate is in the second proximity zone reads on the determine that the mobile device is at a first location within a first zone surrounding the vehicle;


Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed to communicating with and controlling vehicle subsystems based on the location of a mobile device. Claim 1 is rejected based on Claim 6 of the Patent No. 10917748. Minor differences can be seen and noted in the table above, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the vehicle of Patent No. 10917748 to include into the vehicle of the instant application to yield predictable results.

Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10917748 in view of KIM et al (US 20180105167 A1).
Table has been created below to compare claims of the instant application and claims of the Patent No. 10917748 side by side.

Instant Application 15/880,202
Patent No. 10917748
12. A method to control a remote parking assist system of a vehicle, the method comprising: communicating with a mobile device via a communication module configured to use multiple frequency bands;  25Docket No. 83949579 (026780.9083)PATENTdefining, with a processor of the vehicle, first and second zones around the vehicle, the second zone being closer to the vehicle than the first zone; at one or more intervals, estimating, with the processor, a location of the mobile device relative to the vehicle using time-of-flight measurements with a first frequency band when the location is in the first zone and a second frequency band when the location is in the second zone, wherein the second frequency band includes a higher set of frequencies than the first frequency band; between the intervals, tracking the location using dead reckoning; and controlling the remote parking assist system using the location.  
A vehicle comprising: a wireless control module configured to communicate with a mobile device using multiple frequency bands; and a body control module configured to: at an interval, estimate a location of the mobile device relative to the vehicle based on time-of-flight measurements using one of the multiple frequency bands selected based on a previous location estimate; between intervals, track the location using dead reckoning; and control a subsystem of the vehicle based on the location.

Where multiple frequency bands includes a first frequency band and a second frequency band where the closer zone is associated with the higher frequency band

 multiple frequency bands include a first frequency band and a second frequency band the first frequency band including a higher set of frequencies than the second frequency band.


3. The vehicle of claim 2, wherein the body control module is configured to define a first proximity zone and a second proximity zone around the vehicle, the first proximity zone being closer to the vehicle than the second proximity zone. 

Where a previous location estimate is a first or second zone

6. The vehicle of claim 3, wherein the body control module is configured to, at the interval: when the previous location estimate is in the second proximity zone, estimate the location of the mobile device based on the time-of-flight measurements using the second frequency band; and when the previous location estimate is in the first proximity zone, estimate the location of the mobile device based on the time-of-flight measurements using the first frequency band.

Where Kim et al. teaches controlling the remote parking assist system using the location.  (Para [0051] “A smart key recognizing sensor 150 may recognize a smart key positioned within a predetermined area around the vehicle. As the vehicle recognizes the smart key, the driver may remotely control the vehicle by using the smart key from the outside of the vehicle”).


Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed to communicating with and controlling vehicle subsystems based on the location of a mobile device. Claim 12 is rejected based on Claim 6 of Patent No. 10917748. Minor differences can be seen and noted in the table above, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the vehicle of the Patent No. 10917748 in view of Kim et al. to include into the method of the instant application to yield predictable results because the Patent No. 10917748 already teaches a subsystem and a remote assist parking system is a subsystem that helps inexperienced drivers (Kim et al. para [0003], “is a system capable of enabling an inexperienced driver with parking to conveniently park his/her vehicle”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ledvina et al. (US 20180234797 A1) in view of Ouellette et al. (US 20190049962 A1) and O’Brien et al. (US 20140248898 A1).

Regarding claim 1, Ledvina et al. teaches, 
A vehicle comprising: 
a communication module (Ledvina et al. Fig 1. label 120; Para [0029], “RF receiver 120 can receive measurement data from key fob 105 and communicate the measurements to a vehicle control unit 130”) to communicate with a mobile device using multiple frequency bands (Ledvina et al. Para [0083], “In various embodiments , the one or more RF antennas operate at a frequency in a range of 315 MHz to 956 MHz , 2402 MHz to 2480 MHz (for Bluetooth) , and/or 3.1 GHz to 10.6 GHz ( for UWB )”);
a body control module (Ledvina et al. Fig 1. label 130; Para [0089], “The determination of the location can be performed by the mobile device or the vehicle. For example, the mobile device can send distance information to the vehicle, which can determine the location … The timestamps can be  to: 
determine that the mobile device is at a first location within a first zone surrounding the vehicle (Ledvina et al. Para [0073], “In some embodiments, the LF coils may predominately be used in close proximity to the vehicle (e.g., within 1 m or inside the vehicle), and thus the smaller magnetic coils (e.g., 0.5 cm or less) can measure a sufficiently strong signal from a vehicle LF antenna when within this range. When farther away from the vehicle, the RF ranging system can be used.” In order for the different antennas to be used for different zones determination that the location is within a certain zone is implied); 
at a first interval (Ledvina et al. Para [0049] “The ranging can continue until a stop ranging request is processed.”) and based on the determination that the mobile device is in the first zone, estimate a location of the mobile device relative to the vehicle using time- of-flight measurements (Ledvina et al. Para [0068], “Signals on RF antenna 715, which may correspond to multiple antennas, can be measured by RF chip 720 to provide signal values (e.g., time-of-flight, RSSIs, and/or angle information).”) with a first frequency band (Different frequencies can be used for different zones. This technique could be used with multiple RF bands, Ledvina et al. Para [0083], “The first set of signal values can be measured after an identification and/or authentication occurs between the mobile device and the vehicle. This RF measurement can occur at a relatively long distance from the vehicle, e.g., 15 m, 10 m, or 5m from the vehicle. In various embodiments, the one or more RF antennas operate at a frequency in a range of 315 MHz to 956 MHz , 2402 MHz to 2480 MHz (for Bluetooth), and/or 3.1 GHz to 10.6 GHz ( for UWB )”, wherein multiple distances are defined and the space between these distances could be defined as zones. The non-limiting format of the list denotes all combinations are possible.);
determine, at a second interval and based on a determination that the mobile device is at a second location within a second zone that is closer to the vehicle than the first zone, the location of the mobile device relative to the vehicle using a signal of a different frequency (Ledvina et al. Para [0073], “In some embodiments, the LF coils may predominately be used in close proximity to the vehicle (e.g., within 1 m or inside the vehicle), and thus the smaller magnetic coils (e.g., 0.5 cm or less) can measure a sufficiently strong signal from a vehicle LF antenna when within this range. When farther away from the vehicle, the RF ranging system can be used. The RF signals decay slower than the magnetic fields, and 10-cm accuracy is not needed when the device is further away from the vehicle.” wherein different frequencies can be used for different zones. This technique could be used with multiple RF bands, Ledvina et al. Para [0083], “The first set of signal values can be measured after an identification and/or authentication occurs between the mobile device and the vehicle. This RF measurement can occur at a relatively long distance from the vehicle, e.g., 15 m, 10 m, or 5m from the vehicle. In various embodiments, the one or more RF antennas operate at a frequency in a range of 315 MHz to 956 MHz , 2402 MHz to 2480 MHz (for Bluetooth), and/or 3.1 GHz to 10.6 GHz ( for UWB )”, wherein multiple distances are defined and the space between these distances could be defined as zones. The non-limiting format of the list denotes all combinations are possible.) ; 

and control a vehicle subsystem using the first location or second location (Ledvina et al. Para [006], “the location can be provided to a control unit of the vehicle, thereby enabling the control unit to perform a prescribed operation of the vehicle, such as unlocking one or more doors or allowing use of a start button.”).
 time-of-flight measurements with a second frequency band that includes a higher set of frequencies than the first frequency band; and between the first interval and the second interval, track the location of the mobile device using dead reckoning ;

However Ouellette et al. teaches Using a second frequency band with for a closer distance and a first frequency band for a farther distance when performing time-of-flight measurements with a second frequency band that includes a higher set of frequencies than the first frequency band (para [0078] “The ranger controller 320 can set the sampling frequency of the sensors 300. For example, the IR-ToF sensors can be set to have high frequency measurements for making distance measurements of close distances and lower frequency measurements for making distance measurements for father distances.”);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ledvina et al. to incorporate the teachings of Ouellette et al. to use time of flight measurements of different frequencies at different ranges, because one of ordinary skill in the art would have the knowledge that when using time of flight technology, higher frequencies improve accuracy but result in less range, while lower frequencies have lower accuracy but improved range. One such example of this knowledge is, Ichikawa et al. (US 20180128919 A1) (para [0049-0050] “Accordingly, as the pulse width of the reference light is longer and the modulation frequency is lower, the maximum measurable distance of the TOF sensor becomes even longer and the distance measurable range becomes even wider. By contrast, the accuracy of distance measurement of a TOF sensor is determined by the modulation frequency of reference light, and as the modulation frequency is higher and the pulse width is shorter, the accuracy improves. In many applications expected of a TOF sensor, both a wide distance measurable range and distance measurement with a high degree of accuracy are demanded”) In automotive applications higher 10-cm accuracy is not needed when the device is further away from the vehicle.” Where the 10cm accuracy is desirable close to the vehicle)

Ledvina et al. in view of Ouellette et al. does not teach between the first interval and the second interval, track the location of the mobile device using dead reckoning;

 O’Brien et al teaches, between the first interval and the second interval, track the location of the mobile device using dead reckoning (O’Brien et al. Fig. 5 Label 128, dead reckoning may be performed between time of flight based trilateration measurements using gyro and accelerometer data.);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ledvina et al. in view of Ouellette et al. to incorporate the teachings of O’Brien et al. because dead reckoning allows estimation of location between time of flight measurements (O’Brien et al, “Dead reckoning is the process of calculating a present position by using a previously determined position, and advancing that position based upon estimated speeds over elapsed time, and course”).

Regarding claim 4, a combination of Ledvina et al., Ouellette et al., and O’Brien et al. teaches The vehicle of claim 1, Ledvina et al. also teaches wherein the body control module is to define the first zone, the second zone, and a third zone around the vehicle, the third zone being closer to the vehicle than the second zone (Ledvina et al. Para [0073], “In some embodiments, the LF coils may predominately be used in close proximity to the vehicle (e.g., within 1 m or inside the vehicle), and thus the smaller magnetic coils (e.g., 0.5 cm or less) can measure a sufficiently strong signal from a vehicle LF and/or 3.1 GHz to 10.6 GHz ( for UWB )”, wherein multiple distances are defined and the space between these distances could be defined as zones. The non-limiting format of the list denotes all combinations are possible.)

Regarding claim 5, a combination of Ledvina et al., Ouellette et al., and O’Brien et al. teaches The vehicle of claim 4, Ledvina et al. also teaches, wherein the body control module is to, at the interval (Ledvina et al. Para [0049] “The ranging can continue until a stop ranging request is processed.”), when the location is in the third zone, estimate the location of the mobile device based on the time-of-flight measurements (Ledvina et al. Para [0068], “Signals on RF antenna 715, which may correspond to multiple antennas, can be measured by RF chip 720 to provide signal values (e.g., time-of-flight, RSSIs, and/or angle information).”)  using a third frequency band. (Ledvina et al. Para [0083], “The first set of signal values can be measured after an identification and/or authentication occurs between the mobile device and the vehicle. This RF measurement can occur at a relatively long distance from the vehicle, e.g., 15 m, 10 m, or 5m from the vehicle. In various embodiments, the one or more RF antennas operate at a frequency in a range of 315 MHz to 956 MHz , 2402 MHz to 2480 MHz (for Bluetooth), and/or 3.1 GHz to 10.6 GHz ( for UWB )”)

Regarding claim 8, a combination of Ledvina et al., Ouellette et al., and O’Brien et al. teaches The vehicle of claim 5, Ledvina et al. also teaches, 
wherein:
the third frequency band includes a higher set of frequencies than the first frequency band. (Ledvina et al. Para [0073], “In some embodiments, the LF coils may predominately be used in close proximity to the vehicle (e.g., within 1 m or inside the vehicle), and thus the smaller magnetic coils (e.g., 0.5 cm or less) can measure a sufficiently strong signal from a vehicle LF antenna when within this range. When farther away from the vehicle, the RF ranging system can be used. The RF signals decay slower than the magnetic fields, and 10-cm accuracy is not needed when the device is further away from the vehicle.” wherein different frequencies can be used for different zones. This technique could be used with multiple RF bands, Ledvina et al. Para [0083], “The first set of signal values can be measured after an identification and/or authentication occurs between the mobile device and the vehicle. This RF measurement can occur at a relatively long distance from the vehicle, e.g., 15 m, 10 m, or 5m from the vehicle. In various embodiments, the one or more RF antennas operate at a frequency in a range of 315 MHz to 956 MHz , 2402 MHz to 2480 MHz (for Bluetooth), and/or 3.1 GHz to 10.6 GHz ( for UWB )”, wherein multiple distances are defined and the space between these distances could be defined as zones. The non-limiting format of the list denotes all combinations are possible.)

Regarding claim 9, a combination of Ledvina et al., Ouellette et al., and O’Brien et al. teaches The vehicle of claim 5, Ledvina et al. also teaches, wherein the body control module is to, at the interval (Ledvina et al. Para [0049] “The ranging can continue until a stop ranging request is processed.”): 
estimate the location of the mobile device relative to the vehicle using time-of-flight measurements (Ledvina et al. Para [0068], “Signals on RF antenna 715, which may correspond to   with the first frequency band when the location is in the first zone; 
estimate the location of the mobile device relative to the vehicle using time-of-flight measurements with the second frequency band when the location is in the second zone; 
and estimate the location of the mobile device relative to the vehicle using time-of-flight measurements with the third frequency band when the location is in the third zone. (Ledvina et al. Para [0073], “In some embodiments, the LF coils may predominately be used in close proximity to the vehicle (e.g., within 1 m or inside the vehicle), and thus the smaller magnetic coils (e.g., 0.5 cm or less) can measure a sufficiently strong signal from a vehicle LF antenna when within this range. When farther away from the vehicle, the RF ranging system can be used. The RF signals decay slower than the magnetic fields, and 10-cm accuracy is not needed when the device is further away from the vehicle.” wherein different frequencies can be used for different zones. This technique could be used with multiple RF bands, et al. Para [0083], “The first set of signal values can be measured after an identification and/or authentication occurs between the mobile device and the vehicle. This RF measurement can occur at a relatively long distance from the vehicle, e.g., 15 m, 10 m, or 5m from the vehicle. In various embodiments, the one or more RF antennas operate at a frequency in a range of 315 MHz to 956 MHz , 2402 MHz to 2480 MHz (for Bluetooth), and/or 3.1 GHz to 10.6 GHz ( for UWB )”, wherein multiple distances are defined and the space between these distances could be defined as zones. The non-limiting format of the list denotes all combinations are possible.)

Regarding claim 12, Ledvina et al. teaches, 
A method to control a remote parking assist system of a vehicle, the method comprising: 
communicating with a mobile device via a communication module configured to use multiple frequency bands (Ledvina et al. Fig 1. label 120; Para [0029], “RF receiver 120 can receive measurement ; 
defining, with a processor of the vehicle, first and second zones around the vehicle, the second zone being closer to the vehicle than the first zone (Ledvina et al. Para [0083], “The first set of signal values can be measured after an identification and/or authentication occurs between the mobile device and the vehicle. This RF measurement can occur at a relatively long distance from the vehicle, e.g., 15 m, 10 m, or 5m from the vehicle”); 
at one or more intervals (Ledvina et al. Para [0049] “The ranging can continue until a stop ranging request is processed.”), estimating, with the processor (Fig. 13 Label 1318), a location of the mobile device relative to the vehicle using time-of-flight measurements (Ledvina et al. Para [0068], “Signals on RF antenna 715, which may correspond to multiple antennas, can be measured by RF chip 720 to provide signal values (e.g., time-of-flight, RSSIs, and/or angle information).”) with a first frequency band when the location is in the first zone and a second frequency band when the location is in the second zone (Ledvina et al. Para [0073], “In some embodiments, the LF coils may predominately be used in close proximity to the vehicle (e.g., within 1 m or inside the vehicle), and thus the smaller magnetic coils (e.g., 0.5 cm or less) can measure a sufficiently strong signal from a vehicle LF antenna when within this range. When farther away from the vehicle, the RF ranging system can be used. The RF signals decay slower than the magnetic fields, and 10-cm accuracy is not needed when the device is further away from the vehicle.” wherein different frequencies can be used for different zones. This technique could be used with multiple RF bands, Ledvina et al. Para [0083], “The first set of signal values can be measured after an identification and/or authentication occurs between the mobile device and the vehicle. This RF measurement can occur at a relatively long distance from the vehicle, e.g., 15 m, and/or 3.1 GHz to 10.6 GHz ( for UWB )”, wherein multiple distances are defined and the space between these distances could be defined as zones. The non-limiting format of the list denotes all combinations are possible.); 
and controlling the remote parking assist system using the location (Ledvina et al. Para [006], “the location can be provided to a control unit of the vehicle, thereby enabling the control unit to perform a prescribed operation of the vehicle, such as unlocking one or more doors or allowing use of a start button.” Ledvina et al. Para [0029], “As shown, vehicle control unit 130 is connected to motor control unit 160, which operates the motive function of the automobile.” Wherein controlling doors or the motive function of the vehicle could be part of a remote parking assist system).
Ledvina et al. does not teach wherein the second frequency band includes a higher set of frequencies than the first frequency band and between the intervals, track the location using dead reckoning.

However Ouellette et al. teaches Using a second frequency band with for a closer distance and a first frequency band for a farther distance wherein the second frequency band includes a higher set of frequencies than the first frequency band (para [0078] “The ranger controller 320 can set the sampling frequency of the sensors 300. For example, the IR-ToF sensors can be set to have high frequency measurements for making distance measurements of close distances and lower frequency measurements for making distance measurements for father distances.”);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ledvina et al. to incorporate the teachings of Ouellette et al. to use time of flight measurements of different frequencies at different ranges, because one of ordinary skill in the art would have the knowledge that when using time of flight technology, 10-cm accuracy is not needed when the device is further away from the vehicle.” Where the 10cm accuracy is desirable close to the vehicle)

Ledvina et al. in view of Ouellette et al. does not teach between the intervals, track the location using dead reckoning;	

However O’Brien et al teaches, between the intervals, track the location using dead reckoning (O’Brien et al. Fig. 5 Label 128, dead reckoning may be performed between time of flight based trilateration measurements using gyro and accelerometer data.);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ledvina et al. in view of Ouellette et al. to incorporate the teachings of O’Brien et al. because dead reckoning allows estimation of location between time of flight measurements (O’Brien et al, “Dead reckoning is the process of calculating a 

Regarding claim 13, a combination of Ledvina et al., Ouellette et al., and O’Brien et al. teaches The method of claim 12, Ledvina et al. also teaches, including defining a third zone around the vehicle, the third zone being closer to the vehicle than the first and second zones (Ledvina et al. Para [0083], “The first set of signal values can be measured after an identification and/or authentication occurs between the mobile device and the vehicle. This RF measurement can occur at a relatively long distance from the vehicle, e.g., 15 m, 10 m, or 5m from the vehicle” wherein multiple distances are defined and the space between these distances could be defined as zones).

Regarding claim 14, a combination of Ledvina et al., Ouellette et al., and O’Brien et al. The method of claim 13, Ledvina et al. also teaches, including at the interval, estimating, with the processor, the location of the mobile device relative to the vehicle using time-of-flight measurements (Ledvina et al. Para [0068], “Signals on RF antenna 715, which may correspond to multiple antennas, can be measured by RF chip 720 to provide signal values (e.g., time-of-flight, RSSIs, and/or angle information).”)  with a third frequency band when the location is in the third zone (Ledvina et al. Para [0083], “The first set of signal values can be measured after an identification and/or authentication occurs between the mobile device and the vehicle. This RF measurement can occur at a relatively long distance from the vehicle, e.g., 15 m, 10 m, or 5m from the vehicle. In various embodiments, the one or more RF antennas operate at a frequency in a range of 315 MHz to 956 MHz , 2402 MHz to 2480 MHz (for Bluetooth), and/or 3.1 GHz to 10.6 GHz ( for UWB )”).

Regarding claim 15, a combination of Ledvina et al., Ouellette et al., and O’Brien et al. The method of claim 14, Ledvina et al. also teaches, wherein the second frequency band includes a higher set of frequencies than the first frequency band (Ledvina et al. Para [0073], “In some embodiments, the LF coils may predominately be used in close proximity to the vehicle (e.g., within 1 m or inside the vehicle), and thus the smaller magnetic coils (e.g., 0.5 cm or less) can measure a sufficiently strong signal from a vehicle LF antenna when within this range. When farther away from the vehicle, the RF ranging system can be used. The RF signals decay slower than the magnetic fields, and 10-cm accuracy is not needed when the device is further away from the vehicle.” wherein different frequencies can be used for different zones. This technique could be used with multiple RF bands, Ledvina et al. Para [0083], “The first set of signal values can be measured after an identification and/or authentication occurs between the mobile device and the vehicle. This RF measurement can occur at a relatively long distance from the vehicle, e.g., 15 m, 10 m, or 5m from the vehicle. In various embodiments, the one or more RF antennas operate at a frequency in a range of 315 MHz to 956 MHz , 2402 MHz to 2480 MHz (for Bluetooth), and/or 3.1 GHz to 10.6 GHz ( for UWB )”, wherein multiple distances are defined and the space between these distances could be defined as zones. The non-limiting format of the list denotes all combinations are possible.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ledvina et al. (US 20180234797 A1) in view of Oullette et al. (US 20190049962 A1),  O’Brien et al. (US 20140248898 A1), and Steiner et al. (US 20180091949 A1).

Regarding claim 11, a combination of Ledvina et al., Ouellette et al., and O’Brien et al. teaches The vehicle of claim 9, Ledvina et al. also teaches, wherein the first, second, and third frequency bands are selected from a group of 900 MHz, 2.4 GHz, 5.0 GHz (Ledvina et al. Para [0083], “The first set of signal values can be measured after an identification and/or authentication occurs between the mobile device and the vehicle. This RF measurement can occur at a relatively long distance from the vehicle, e.g., 15 m, 10 m, or 5m from the vehicle. In various embodiments, the one or more RF antennas operate and/or 3.1 GHz to 10.6 GHz ( for UWB )”, which teaches the 900 MHz, 2.4 GHz, and 5.0 GHz frequencies.)
Ledvina et al., Ouellette et al., and O’Brien et al. does not teach the 60 Ghz frequency band. Steiner et al. teaches the 60.0 ghz frequency band (para [0027], “However, other embodiments may be implemented utilizing any other suitable wireless communication frequency bands, for example, a sub 1 GHz (S1G) frequency band, an Extremely High Frequency (EHF) band (the millimeter wave (mmWave) frequency band), e.g., a frequency band within the frequency band of between 20 Ghz and 300 GHZ, a WLAN frequency band, a WPAN frequency band, and the like.”)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ledvina et al. in view of Ouellette et al. and O’Brien et al. to incorporate the teachings of Steiner et al. because 60 Ghz is in a range of suitable frequencies for time of flight measurements (abstract “Some demonstrative embodiments include apparatuses, systems and/or methods of estimating a location of a mobile station.”, para [0027], “However, other embodiments may be implemented utilizing any other suitable wireless communication frequency bands, for example, a sub 1 GHz (S1G) frequency band, an Extremely High Frequency (EHF) band (the millimeter wave (mmWave) frequency band), e.g., a frequency band within the frequency band of between 20 Ghz and 300 GHZ”).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ledvina et al. (US 20180234797 A1) in view of Tang et al. (CN 106056712 A), Ghabra et al. (US 20130143594 A1), Ouellette et al. (US 20190049962 A1), and O’Brien et al. (US 20140248898 A1). 

Regarding claim 16, Ledvina et al. teaches, 
A method comprising: …. a communication module configured to communicate with the mobile device using multiple frequency bands (Ledvina et al. Para [0083], “In various embodiments , the one or more RF antennas operate at a frequency in a range of 315 MHz to 956 MHz , 2402 MHz to 2480 MHz (for Bluetooth) , and/or 3.1 GHz to 10.6 GHz ( for UWB )”)25Docket No. 83949579 (026780.9083)PATENT; 
at an interval (Ledvina et al. Para [0049] “The ranging can continue until a stop ranging request is processed.”), estimating a location of the mobile device relative to the vehicle using time-of-flight measurements (Ledvina et al. Para [0068], “Signals on RF antenna 715, which may correspond to multiple antennas, can be measured by RF chip 720 to provide signal values (e.g., time-of-flight, RSSIs, and/or angle information).”) with the first frequency band when the location is in a first zone and a second frequency band when the location is in a second zone (Ledvina et al. Para [0073], “In some embodiments, the LF coils may predominately be used in close proximity to the vehicle (e.g., within 1 m or inside the vehicle), and thus the smaller magnetic coils (e.g., 0.5 cm or less) can measure a sufficiently strong signal from a vehicle LF antenna when within this range. When farther away from the vehicle, the RF ranging system can be used. The RF signals decay slower than the magnetic fields, and 10-cm accuracy is not needed when the device is further away from the vehicle.” wherein different frequencies can be used for different zones. This technique could be used with multiple RF bands, Ledvina et al. Para [0083], “The first set of signal values can be measured after an identification and/or authentication occurs between the mobile device and the vehicle. This RF measurement can occur at a relatively long distance from the vehicle, e.g., 15 m, 10 m, or 5m from the vehicle. In various embodiments, the one or more RF antennas operate at a frequency in a range of 315 MHz to 956 MHz , 2402 MHz to 2480 MHz (for Bluetooth), and/or 3.1 GHz to 10.6 GHz ( for UWB )”, wherein multiple distances are defined and the space between these distances could be defined as zones. The non-limiting format of the list denotes all combinations are possible.); 
and controlling a remote parking assist system using the location (Ledvina et al. Para [006], “the location can be provided to a control unit of the vehicle, thereby enabling the control unit to perform a prescribed operation of the vehicle, such as unlocking one or more doors or allowing use of a start button.” Ledvina et al. Para [0029], “As shown, vehicle control unit 130 is connected to motor control unit 160, which operates the motive function of the automobile.” Wherein controlling doors or the motive function of the vehicle could be part of a remote parking assist system).

Ledvina et al. does not teach, receiving a mode selection from a mobile device, selecting, with a processor of a vehicle, frequency ranges for a first frequency band and a second frequency band based on the mode selection, wherein the second frequency band includes a higher set of frequencies than the first frequency band, and between the intervals, tracking the location using dead reckoning.

However Tang et al. teaches, receiving a mode selection from a mobile device via a communication module (Tang et al. Abstract, “the Bluetooth module and the mobile device are connected with the Bluetooth gateway through the Bluetooth. through GPS and the Bluetooth gateway, the invention can set the normal mode and the low frequency mode and sleep mode” wherein a mobile device is able to communicate a mode selection with a bluetooth module e.g. communication module”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ledvina et al. to incorporate the teachings of Tang et al. because Ledvina et al. already teaches communication with a mobile device and choosing a mode of operation is very common among wireless protocols.

Ledvina et al. in view of Tang et al. does not teach, with a processor of a vehicle, frequency ranges for a first frequency band and a second frequency band based on the mode selection, wherein the second frequency band includes a higher set of frequencies than the first frequency band, and between the intervals, tracking the location using dead reckoning.


However Gharbra et al. teaches, selecting, with a processor of a vehicle, frequency ranges for a first frequency band and a second frequency band based on the mode selection (Gharbra et al. Para [0039] For example, in operation 104, once the distance accuracy value has been obtained or provided (e.g., this may be a customer requirement in order to achieve a desired resolution in terms of the distance determination of the wireless device 12), time (t) may be calculated by the following” wherein a provided costumer requirement could be interpreted as a mode selection. “time (t)” is then used to determine frequency used, Gharbra et al. Fig 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ledvina et al. in view of Tang et al. to incorporate the teachings of Gharbra et al. because changing the frequency band based on a mode allows the precision of the time of flight measurement to be adjusted (Ghabra et al. Para [0034], “FIG. 3 depicts a method 100 for determining the operating frequency of one or more transceivers 32, 62, and 82 on the wireless device 12, the main base station 14, and the auxiliary base station 16, respectively, in accordance to one embodiment… the operations as set forth below generally indicate a correlation between the operating frequency and precision of the distance of the wireless device 12 from the vehicle 18.”)

Ledvina et al. in view of Tang et al. and Gharbra et al. does not teach wherein the second frequency band includes a higher set of frequencies than the first frequency band, and between the intervals, tracking the location using dead reckoning.

However Ouellette et al. teaches Using a second frequency band with for a closer distance and a first frequency band for a farther distance wherein the second frequency band includes a higher set of frequencies than the first frequency band (para [0078] “The ranger controller 320 can set the sampling frequency of the sensors 300. For example, the IR-ToF sensors can be set to have high frequency measurements for making distance measurements of close distances and lower frequency measurements for making distance measurements for father distances.”);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ledvina et al. in view of Tang et al. and Gharbra et al. to incorporate the teachings of Ouellette et al. to use time of flight measurements of different frequencies at different ranges, because one of ordinary skill in the art would have the knowledge that when using time of flight technology, higher frequencies improve accuracy but result in less range, while lower frequencies have lower accuracy but improved range. One such example of this knowledge is, Ichikawa et al. (US 20180128919 A1) (para [0049-0050] “Accordingly, as the pulse width of the reference light is longer and the modulation frequency is lower, the maximum measurable distance of the TOF sensor becomes even longer and the distance measurable range becomes even wider. By contrast, the accuracy of distance measurement of a TOF sensor is determined by the modulation frequency of reference light, and as the modulation frequency is higher and the pulse width is shorter, the accuracy improves. In many applications expected of a TOF sensor, both a wide distance measurable range and distance measurement with a high degree of accuracy are demanded”) In automotive applications higher accuracy is sometimes required close to the vehicle but not far from the vehicle (Ledvina et al., “the RF signals decay slower than the magnetic fields, and 10-cm accuracy is not needed when the device is further away from the vehicle.” Where the 10cm accuracy is desirable close to the vehicle)

between the intervals, tracking the location using dead reckoning.

O’Brien et al teaches, between the intervals, track the location using dead reckoning (O’Brien et al. Fig. 5 Label 128, dead reckoning may be performed between time of flight based trilateration measurements using gyro and accelerometer data.);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ledvina et al. in view of Tang et al., Gharbra et al. and Ouellette et al. to incorporate the teachings of O’Brien et al. because dead reckoning allows estimation of location between time of flight measurements (O’Brien et al, “Dead reckoning is the process of calculating a present position by using a previously determined position, and advancing that position based upon estimated speeds over elapsed time, and course”).

Regarding claim 17, a combination of Ledvina et al., Tang et al., Ghabra et al., Ouellette et al., and O’Brien et al. teaches The method of claim 16, Ledvina et al. also teaches, including defining the first zone, the second zone, and a third zone around the vehicle, the first zone, the second zone, and the third zone not overlapping (Para [0083], “The first set of signal values can be measured after an identification and/or authentication occurs between the mobile device and the vehicle. This RF measurement can occur at a relatively long distance from the vehicle, e.g., 15 m, 10 m, or 5m from the vehicle” wherein multiple distances are defined and the space between these distances could be defined as zones).

Regarding claim 18, a combination of Ledvina et al., Tang et al., Ghabra et al., Ouellette et al., and O’Brien et al. teaches The method of claim 16, Ledvina et al. also teaches, including: 
selecting the frequency ranges for the first frequency band, the second frequency band, and the third frequency band based on the mode selection (Gharbra et al. Para [0039] For example, in operation 104, once the distance accuracy value has been obtained or provided (e.g., this may be a customer requirement in order to achieve a desired resolution in terms of the distance determination of the wireless device 12), time (t) may be calculated by the following” wherein a provided costumer requirement could be interpreted as a mode selection. “time (t)” is then used to determine frequency used, Gharbra et al. Fig 3); 
27Docket No. 83949579 (026780.9083)PATENTat the interval, estimating the location of the mobile device relative to the vehicle using time-of-flight measurements with the third frequency band when the location the third zone (Ledvina et al. Para [0083], “The first set of signal values can be measured after an identification and/or authentication occurs between the mobile device and the vehicle. This RF measurement can occur at a relatively long distance from the vehicle, e.g., 15 m, 10 m, or 5m from the vehicle. In various embodiments, the one or more RF antennas operate at a frequency in a range of 315 MHz to 956 MHz , 2402 MHz to 2480 MHz (for Bluetooth), and/or 3.1 GHz to 10.6 GHz ( for UWB )”, wherein multiple distances are defined and the space between these distances could be defined as zones. The non-limiting format of the list denotes all combinations are possible. A combination could be selected to satisfy a specific condition. For example the frequency for a zone could be selected based on a selected accuracy requirement. Ghabra et al. Para [0034], “FIG. 3 depicts a method 100 for determining the operating frequency of one or more transceivers 32, 62, and 82 on the wireless device 12, the main base station 14, and the auxiliary base station 16, respectively, in accordance to one embodiment… the operations as set forth below generally indicate a correlation between the operating frequency and precision of the distance of the wireless device 12 from the vehicle 18.”).

Regarding claim 19, a combination of Ledvina et al., Tang et al., Ghabra et al., Ouellette et al., and O’Brien et al. teaches The method of claim 18, Ledvina et al. also teaches, wherein selecting the frequency ranges for the first frequency band, the second frequency band, and the third frequency band includes: 
when the mode selection is indicative of a first mode, selecting the frequency ranges so that the second frequency band has a higher set of frequencies than the first and third frequency bands; 
and when the mode selection is indicative of a second mode, selecting the frequency ranges so that the third frequency band has a higher set of frequencies than the first and second frequency bands (Ledvina et al. Para [0073], “In some embodiments, the LF coils may predominately be used in close proximity to the vehicle (e.g., within 1 m or inside the vehicle), and thus the smaller magnetic coils (e.g., 0.5 cm or less) can measure a sufficiently strong signal from a vehicle LF antenna when within this range. When farther away from the vehicle, the RF ranging system can be used. The RF signals decay slower than the magnetic fields, and 10-cm accuracy is not needed when the device is further away from the vehicle.” wherein different frequencies can be used for different zones. This technique could be used with multiple RF bands, Ledvina et al. Para [0083], “The first set of signal values can be measured after an identification and/or authentication occurs between the mobile device and the vehicle. This RF measurement can occur at a relatively long distance from the vehicle, e.g., 15 m, 10 m, or 5m from the vehicle. In various embodiments, the one or more RF antennas operate at a frequency in a range of 315 MHz to 956 MHz , 2402 MHz to 2480 MHz (for Bluetooth), and/or 3.1 GHz to 10.6 GHz ( for UWB )”, wherein multiple distances are defined and the space between these distances could be defined as zones. The non-limiting format of the list denotes all combinations are possible.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ledvina et al. (US 20180234797 A1), Tang et al. (CN 106056712 A), Ghabra et al. (US 20130143594 A1), Ouellette et al. (US 20190049962 A1),  O’Brien et al. (US 20140248898 A1), and further in view of Steiner et al. (US 20180091949 A1).

Regarding claim 20, a combination of Ledvina et al., Tang et al., Ghabra et al., Ouellette et al., and O’Brien et al. teaches, The method of claim 18, wherein the selectable frequency ranges include a 2.4 GHz frequency band, a 5.0 GHz frequency band (Ledvina et al. Para [0083], “The first set of signal values can be measured after an identification and/or authentication occurs between the mobile device and the vehicle. This RF measurement can occur at a relatively long distance from the vehicle, e.g., 15 m, 10 m, or 5m from the vehicle. In various embodiments, the one or more RF antennas operate at a frequency in a range of 315 MHz to 956 MHz , 2402 MHz to 2480 MHz (for Bluetooth), and/or 3.1 GHz to 10.6 GHz ( for UWB )”, which teaches the 900 MHz, 2.4 GHz, and 5.0 GHz frequencies.)
Ledvina et al. in view of Tang et al., Ghabra et al., Ouellette et al., and O’Brien et al. does not teach the 60 Ghz frequency band. Steiner et al. teaches the 60.0 ghz frequency band (para [0027], “However, other embodiments may be implemented utilizing any other suitable wireless communication frequency bands, for example, a sub 1 GHz (S1G) frequency band, an Extremely High Frequency (EHF) band (the millimeter wave (mmWave) frequency band), e.g., a frequency band within the frequency band of between 20 Ghz and 300 GHZ, a WLAN frequency band, a WPAN frequency band, and the like.”)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ledvina et al. in view of Tang et al., Ghabra et al., Ouellette et al., and O’Brien et al. to incorporate the teachings of Steiner et al. because 60 Ghz is in a range of suitable frequencies for time of flight measurements (abstract “Some demonstrative embodiments include apparatuses, systems and/or methods of estimating a location of a mobile station.”, para [0027], “However, other embodiments may be implemented utilizing any other suitable 20 Ghz and 300 GHZ”).

Allowable Subject Matter
Claim 21 - 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668